DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-229614, filed on 11/29/2017.

Information Disclosure Statement
The information disclosure statement submitted on 5/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are drawn towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, including: “each focal position of the first imaging optical system and the second imaging optical system being deviated along an optical axis direction and positioned within a mutual depth of field in a reference position having a first deviation amount,” and “focus processing circuitry configured to drive a focus mechanism to automatically adjust the focal positions of the first and second imaging optical systems on condition that at least one of the first and second imaging optical system is on a closer point side relative to the reference position, a second deviation amount in the optical axis 

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Objections
Claim 16 isobjected to because of the following informalities:  
Regarding claim 16, the claim recites: “wherein the focus processing circuitry configured to” in lines 8-9.  This should seemingly be --wherein the focus processing circuitry is configured to:-- for grammatical correctness and consistency.
Appropriate correction is required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bechtel (US 20180077404 A1) (hereinafter Bechtel) in view of Sun et al. (US 20170358094 A1) (hereinafter Sun).
Regarding claim 6, Bechtel discloses:
An imaging device comprising: 
first and second image sensors that respectively capture a first optical image and a second optical image having parallax with each other; [See Bechtel, ¶ 0073, 0086 discloses a variation of the disparity (parallax) of a stereoscopic image captured; See Bechtel, Fig. 3, ¶ 0117 discloses a first image sensor 30, and second image sensor 40 capturing an image for a first eye of an observer and a second eye of an observer, respectively.]
a first imaging optical system that forms the first optical image on a light receiving surface of the first image sensor; [See Bechtel, ¶ 0117-0118 discloses first and second image sensors having light-sensitive cells for forming optical images; See Bechtel, Fig. 3 and ¶ 0120-0121 discloses a first lens 50 cooperating with a first image sensor.]
a second imaging optical system that forms the second optical image on a light receiving surface of the second image sensor, [See Bechtel, ¶ 0117-0118 discloses first and second image sensors having light-sensitive cells for forming optical images; See Bechtel, Fig. 3 and ¶ 0120-0121 discloses a second lens 60 cooperating with a second image sensor.] each focal position of the first imaging optical system and the second imaging optical system being deviated [See Bechtel, Fig. 3 illustrates a focal plane 70 and focal plane 80 formed in part by lens 50 and lens 60, respectively.  Drive units 92 and 97 function to move the lens units, which correspondingly affects the depth of field formed for each respective image sensor 30 and 40.]
Bechtel does not appear to explicitly disclose:
and positioned within a mutual depth of field in a reference position having a first deviation amount, and
focus processing circuitry configured to drive a focus mechanism to automatically adjust the focal positions of the first and second imaging optical systems on condition that at least one of the first and second imaging optical system is on a closer point side relative to the reference position, a second deviation amount in the optical axis direction is different from the first deviation amount, and, on condition that at least one of the first and second imaging optical system is on a far point side relative to the reference position, a third deviation amount side in the optical axis direction is different from the first and second deviation amounts.
However, Sun discloses:
and positioned within a mutual depth of field in a reference position having a first deviation amount, and [See Sun, ¶ 0253 discloses that as shown in FIG. 3B, region 347A represents the collective range of depth of fields (mutual depth of field) for focus positions within the reference DOFocus 308A, and thus it is possible for any object distances in area 347A to be in focus depending on where the image sensor is positioned within the DOFocus 308A.]
focus processing circuitry configured to drive a focus mechanism to automatically adjust the focal positions of the first and second imaging optical systems on condition that at least one of the first and second imaging optical system is on a closer point side relative to the reference position, [See Sun, ¶ 0251 didscloses one or more processors implementing operation 300 select a reference focus position (Z.sub.ref) 305A using an autofocus technique, and then use information associated with the reference focus position (Z.sub.ref) 305A to select a non-reference focus position (Z.sub.nonref) 305B; See Sun, Figs. 3A, 3B illustrate defining Zref (305a) Zref_far (327b) and Zref_near (327a), defining “closer point side” and “far point sides” with respect to first and second imaging optical systems.]
a second deviation amount in the optical axis direction is different from the first deviation amount, [See Sun, ¶ 0253 discloses when the reference focus position 305A is selected to have a corresponding reference object position 306A in focus, an image captured at any focus position within the reference DOFocus 308A will have the reference object position 306A in focus, but the DOField of that image may deviate from the intended reference DOField 307A.] and, on condition that at least one of the first and second imaging optical system is on a far point side relative to the reference position, a third deviation amount side in the optical axis direction is different from the first and second deviation amounts. [See Sun, ¶ 0248 discloses where a system (e.g., a system performing any one of the techniques described above in connection with FIGS. 1A-3A, etc.) has one or more additional depth/disparity sensing capabilities (e.g., a stereo camera system (which in some instances may also include the camera that takes the reference and non-reference image discussed herein) or a depth sensing camera such as a structured light or time-of-flight sensor), this additional depth information may be used in calculating the number of intermediate depths of focus (e.g., one or more DOFocus.sub.int 308C, etc.) between the reference depth of focus (e.g., DOFocus.sub.ref 308A, etc.) and the non-reference depth of focus (e.g., one or more DOFocus.sub.non.sub._.sub.ref 308B, etc.); See Sun, ¶ 0225-0231 discloses calculating a “third” deviation amount determined as Zint (intermediate focus position), and corresponding with a DOFocus.sub.int (308C).]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Bechtel to add the teachings of Sun in order to allow a user of the imaging device to select an intended foreground such that an autofocus technique is applied to capture a reference image with an intended foreground in focus according to a depth of field.
	
Regarding claim 7, Bechtel discloses all the limitations of claim 6.
Bechtel discloses:
wherein the focus processing circuitry is configured to drive the focus mechanism to adjust the focal positions of the first and second imaging optical systems so that a deviation amount on a closer point side in the optical axis direction is larger than the deviation amount on a far point side. [See Bechtel, Fig. 3 illustrates a deviation amount on a closer point side in an optical axis direction (along optical axes 38 and 48) is larger than a deviation amount on a far point side.  In other words, lens element 60 is disposed on a closer point side (closer to the image sensor) and lens element 50 is disposed on a far point side (further from the image sensor).  The deviation amount from the lens element disposed on a closer point side produces a depth of field further away from (and hence larger) than a deviation amount from a lens element disposed on a far point side.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 6.

Regarding claim 8, Bechtel discloses all the limitations of claim 7.
Bechtel discloses:
wherein the focus mechanism includes a first drive to drive the first imaging optical system and second drive to drive the second imaging optical system, and [See Bechtel, Fig. 3 illustrates a “first drive” element 92, which drives a “first” imaging optical system (50), and a “second drive” element 97, which drives a “second” imaging optical system (60); See Bechtel, ¶ 0129, 0138 discloses the first and second drives.] 
wherein the focus processing circuitry is configured to drive the first drive via a first drive controller, and drive the second drive via a second drive controller. [See Bechtel, ¶ 0082, 0129, 0138-0139 discloses that a second lens may be moved relative to a first lens by means of a second drive.  It is noted that a variation of the overlap of depth of field ranges of either optical imaging system is realized by different drives and hence different drive controllers.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 6.

Regarding claim 9, Bechtel discloses all the limitations of claim 8.
Bechtel discloses:
wherein the focus processing circuitry is configured to determine the focus position based on an image captured by the first or second image sensor. [See Bechtel, ¶ 0102 discloses a motor-based synchronous movement of both image sensors or of both lenses to facilitate an automatic focusing - for example on the basis of determining an edge contrast; See Bechtel, ¶ 0010, 0069-0070 discloses a focusing unit for synchronously moving a first and second lens to move a first imaged area and second imaged area.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 6.

Regarding claim 10, Bechtel discloses all the limitations of claim 9.
Bechtel discloses:
wherein the imaging device is mounted on a medical endoscope or a surgical microscope. [See Bechtel, ¶ 0001, 0023 discloses the stereo imaging device embodied as a stereo surgical microscope or stereo endoscope.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 6.

Regarding claim 11, Bechtel discloses all the limitations of claim 7.
Bechtel discloses:
wherein the imaging device is mounted on a medical endoscope or a surgical microscope. [See Bechtel, ¶ 0001, 0023 discloses the stereo imaging device embodied as a stereo surgical microscope or stereo endoscope.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 6.

Regarding claim 12, Bechtel discloses all the limitations of claim 6.

wherein the focus processing circuitry is configured to determine the focus position based on an image captured by the first or second image sensor. [See Bechtel, ¶ 0102 discloses a motor-based synchronous movement of both image sensors or of both lenses to facilitate an automatic focusing - for example on the basis of determining an edge contrast; See Bechtel, ¶ 0010, 0069-0070 discloses a focusing unit for synchronously moving a first and second lens to move a first imaged area and second imaged area.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 6.

Regarding claim 13, Bechtel discloses all the limitations of claim 12.
Bechtel discloses:
wherein the focus processing circuitry is configured to drive the focus mechanism to adjust the focal positions of the first and second imaging optical systems so that a deviation amount on a closer point side in the optical axis direction is larger than the deviation amount on a far point side. [See Bechtel, Fig. 3 illustrates a deviation amount on a closer point side in an optical axis direction (along optical axes 38 and 48) is larger than a deviation amount on a far point side.  In other words, lens element 60 is disposed on a closer point side (closer to the image sensor) and lens element 50 is disposed on a far point side (further from the image sensor).  The deviation amount from the lens element disposed on a closer point side produces a depth of field further away from (and hence larger) than a deviation amount from a lens element disposed on a far point side.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 6.

Regarding claim 14, Bechtel discloses all the limitations of claim 12.
Bechtel discloses:
wherein the imaging device is mounted on a medical endoscope or a surgical microscope. [See Bechtel, ¶ 0001, 0023 discloses the stereo imaging device embodied as a stereo surgical microscope or stereo endoscope.]


Regarding claim 15, Bechtel discloses all the limitations of claim 6.
Bechtel discloses:
wherein the imaging device is mounted on a medical endoscope or a surgical microscope. [See Bechtel, ¶ 0001, 0023 discloses the stereo imaging device embodied as a stereo surgical microscope or stereo endoscope.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 6.

Regarding claim 16, Bechtel discloses:
Focus processing circuitry for use with an imaging device including first and second image sensors that respectively capture a first optical image and a second optical image having parallax with each other, [See Bechtel, ¶ 0073, 0086 discloses a variation of the disparity (parallax) of a stereoscopic image captured; See Bechtel, Fig. 3, ¶ 0117 discloses a first image sensor 30, and second image sensor 40 capturing an image for a first eye of an observer and a second eye of an observer, respectively.] a first imaging optical system that forms the first optical image on a light receiving surface of the first image sensor, [See Bechtel, ¶ 0117-0118 discloses first and second image sensors having light-sensitive cells for forming optical images; See Bechtel, Fig. 3 and ¶ 0120-0121 discloses a first lens 50 cooperating with a first image sensor.] and a second imaging optical system that forms the second optical image on a light receiving surface of the second image sensor, [See Bechtel, ¶ 0117-0118 discloses first and second image sensors having light-sensitive cells for forming optical images; See Bechtel, Fig. 3 and ¶ 0120-0121 discloses a second lens 60 cooperating with a second image sensor.] each focal position of the first imaging optical system and the second imaging optical system being deviated along an optical axis direction  [See Bechtel, Fig. 3 illustrates a focal plane 70 and focal plane 80 formed in part by lens 50 and lens 60, respectively.  Drive units 92 and 97 function to move the lens units, which correspondingly affects the depth of field formed for each respective image sensor 30 and 40.] 
Sun discloses:
and positioned within a mutual depth of field in a reference position having a first deviation amount, wherein the focus processing circuitry configured to [See Sun, ¶ 0253 discloses that as shown in FIG. 3B, region 347A represents the collective range of depth of fields (mutual depth of field) for focus positions within the reference DOFocus 308A, and thus it is possible for any object distances in area 347A to be in focus depending on where the image sensor is positioned within the DOFocus 308A.]
drive a focus mechanism to automatically adjust the focal positions of the first and second imaging optical systems on condition that at least one of the first and second imaging optical system is on a closer point side relative to the reference position, [See Sun, ¶ 0251 didscloses one or more processors implementing operation 300 select a reference focus position (Z.sub.ref) 305A using an autofocus technique, and then use information associated with the reference focus position (Z.sub.ref) 305A to select a non-reference focus position (Z.sub.nonref) 305B; See Sun, Figs. 3A, 3B illustrate defining Zref (305a) Zref_far (327b) and Zref_near (327a), defining “closer point side” and “far point sides” with respect to first and second imaging optical systems.] a second deviation amount in the optical axis direction is different from the first deviation amount, [See Sun, ¶ 0253 discloses when the reference focus position 305A is selected to have a corresponding reference object position 306A in focus, an image captured at any focus position within the reference DOFocus 308A will have the reference object position 306A in focus, but the DOField of that image may deviate from the intended reference DOField 307A.] and, on condition that at least one of the first and second imaging optical system is on a far point side relative to the reference position, a third deviation amount side in the optical axis direction is different from the first and second deviation amounts. [See Sun, ¶ 0248 discloses where a system (e.g., a system performing any one of the techniques described above in connection with FIGS. 1A-3A, etc.) has one or more additional depth/disparity sensing capabilities (e.g., a stereo camera system (which in some instances may also include the camera that takes the reference and non-reference image discussed herein) or a depth sensing camera such as a structured light or time-of-flight sensor), this additional depth information may be used in calculating the number of intermediate depths of focus (e.g., one or more DOFocus.sub.int 308C, etc.) between the reference depth of focus (e.g., DOFocus.sub.ref 308A, etc.) and the non-reference depth of focus (e.g., one or more DOFocus.sub.non.sub._.sub.ref 308B, etc.); See Sun, ¶ 0225-0231 discloses calculating a “third” deviation amount determined as Zint (intermediate focus position), and corresponding with a DOFocus.sub.int (308C).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20190200847 A1			UCHIDA; Yoshihiro
US 20190050998 A1			Kirby; Richard

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486